DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Fujita (US 2015/0070602), of record by Applicant.
	Regarding independent claim 1, Fujita (‘602) teaches in figures 1-4 and the corresponding text (example 1) a display manufacturing device )101) for sticking a transparent panel to a display panel, the display panel including a front surface (102) having a periphery covered by a bezel (104), the display manufacturing device comprising: a dispenser (104e) that makes a dam (107) by dispensing the light curable resin to straddles the front surface of the display panel and the bezel, and be along an inner peripheral edge of the bezel to stick the transparent panel to the front surface of the display panel; and  at least one light irradiation device that emits light that cures the dam, wherein the at least one light irradiation device emits the light in a direction that forms an acute angle between the direction and the front surface of the display panel, the direction being a direction that allows the light to reach the light curable resin that has entered a gap between the front surface and the bezel.
Regarding claim 2, Fujita (‘602) teaches the at least one light irradiation device is disposed in such a manner that when the at least one light irradiation device emits light onto the front surface of the display panel, at least part of a light spot of the light on the front surface exists in a gap between the front surface of the display panel and the bezel.
Regarding claim 3, Fujita (‘602) teaches the at least one light irradiation device is disposed in such a manner that an optical axis of the at least one light irradiation device enters a gap between the front surface of the display panel and the bezel.
Regarding independent claim 10, Fujita (‘602) teaches in figures 1-4 and the corresponding text (example 1) a display manufacturing method for sticking a transparent panel to a display panel, the display panel including a front surface having a periphery covered by a bezel, the display manufacturing method comprising: making a dam by causing a dispenser to dispense a light curable resin to straddle the front surface of the display panel and the bezel, and be along an inner peripheral edge of the bezel to stick the transparent panel to the front surface of the display panel; and  curing the dam with light from a light irradiation device, wherein the light irradiation device emits the light in a direction that forms an acute angle between the direction and the front surface of the display panel, the direction being a direction that allows the light to reach the light curable resin that has entered a gap between the front surface of the display panel and the bezel.
Regarding independent claim 11, Fujita (‘602) teaches in figures 1-4 and the corresponding text (example 1) a display comprising: a display panel; a bezel disposed to cover a periphery of a front surface of the display panel; a first adhesive that is a light curable resin, the first adhesive being disposed like a dam to straddle the front surface of the display panel and the bezel, and be along an inner peripheral edge of the bezel; a second adhesive filled in the dam; and a transparent panel stuck to the front surface of the display panel with the first and the second adhesives.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6,and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2015/0070602) in view of Shimadzu Corporation (JP 2003-5194 A), both of record by Applicant.
Regarding independent claim 4, Fujita (‘602) teaches all of the claimed limitations except for a movable head that moves relative to the display panel in such a manner that the movable head moves parallel to the front surface of the display panel, and moves along an inner peripheral edge of the bezel, wherein the dispenser and the at least one light irradiation device are attached to the movable head.
Further regarding claim 4, Shimadzu Corporation (‘194) teaches in figures 1-4 and the corresponding text, a sealant application comprised of a movable head that moves relative to the display panel in such a manner that the movable head moves parallel to the front surface of the display panel, and moves along an inner peripheral edge of the bezel, wherein the dispenser and the at least one light irradiation device are attached to the movable head, for the purpose of preventing  contamination of the sealing agent.
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the sealant application of Shimadzu Corporation in the display of Fujita for the purpose of preventing  contamination of the sealing agent.

Regarding claim 6, Shimadzu Corporation (‘194) teaches the movable head moves at an adjustable speed.
The reason for combining is the same as for claim 4 above.

Regarding claim 7, Shimadzu Corporation (‘194) teaches the front surface of the display panel has a point of intersection where the front surface intersects with an optical axis of the at least one light irradiation device, and the movable head includes a light blocking plate disposed between the point of intersection and the resin dispensing outlet of the dispenser.
The reason for combining is the same as for claim 4 above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2015/0070602) in view of Japan Display East Co (JP 2012220781 A), both of record by Applicant.
Regarding independent claim 8, Fujita (‘602) teaches all of the claimed limitations except for the dispenser makes a dam that has a low-protrusion portion, the low-protrusion portion having a height lower than a height of another portion of the dam.
Further regarding claim 8, Japan Display East Co (‘781) teaches in the abstract a sealant application comprised of a dispenser makes a dam that has a low-protrusion portion (cuts), the low-protrusion portion having a height lower than a height of another portion of the dam, for the purpose of improving the viscosity of the resin.
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the a low-protrusion portion (cuts) of Japan Display East Co (‘781) in the display of Fujita for the purpose of improving the viscosity of the resin.

Regarding claim 9, Japan Display East Co (‘781) teaches an inner peripheral edge of the bezel has a rectangular shape, and the low-protrusion portion is made at four corners of the rectangular shape.
The reason for combining is the same as for claim 8 above.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record neither shows nor suggest an inner peripheral edge of the bezel has a rectangular shape, the at least one light irradiation device includes two light irradiation devices, the two light irradiation devices are attached to the movable head, and the movable head is configured to turn 90° about a turning center line that passes through a center of a resin dispensing outlet of the dispenser and is perpendicular to the front surface of the display panel, and the two light irradiation devices are attached to the movable head in such a manner that the two light irradiation devices have a 180° rotational symmetry about the turning center line of the movable head.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2875